Citation Nr: 1644012	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE


Entitlement to a total disability rating due to individual employability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to September 1970 and from February 1983 to February 1986, with subsequent National Guard service.  His decorations include the Combat Infantryman Badge and Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a TDIU are met from February 26, 2010.  38 U.S.C.A. § 1110, 1154(a), 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran filed his claim for a TDIU on February 26, 2010.  As of that date, he is in receipt of a 70 percent rating for PTSD, with a combined total rating of 80 percent with other service-connected disabilities.  Therefore, he meets the criteria for a schedular TDIU for the entire appeal period.  38 C.F.R. § 4.16(a).   

The Veteran completed high school and received training in welding, carpentry, electrical work, and heavy equipment operation.  See July 2007 Social Security Administration (SSA) report.  The record reflects he last worked in 2004 or 2005 for Arizona State Schools as an in-school suspension supervisor/counselor.  See, e.g., Board Hearing Transcript (Tr.) at 5; VA Forms 21-8940.  Numerous VA treatment notes, including some of the earliest post-service evidence of record, reflect that he quit this position because he was eligible for retirement.  See, e.g., February 2006 VA examination report; April 2010 VA joints examination report.  

However, other records suggest the Veteran left this position due to exacerbation of PTSD symptoms.  See July 2007 SSA assessment and March 2009 VA treatment note.  In this regard, a July 2015 letter from VA provider R.M., PA-C, reflects that the Veteran's PTSD symptoms "have clearly been a barrier to employability for years."  The provider noted that the Veteran struggled with interpersonal relationships and as well as isolation, anxiety, irritability, and sleep problems due to his PTSD.  The provider opined that the Veteran was not likely employable given his chronic PTSD symptoms and other health issues.  The provider further noted that although the Veteran had been engaged in treatment on a consistent basis with some improvement, he would not be able to successfully manage a work situation.   Additionally, the Veteran's VA psychiatrist, P.T.P, M.D., sent in a letter in support of his claim dated August 2016.  Dr. P.T.P. stated that the Veteran suffered from frequent exacerbation of his PTSD and major depressive disorder symptoms, which would preclude gainful employment.   Moreover, the Veteran's assigned Global Assessment of Functioning (GAF) score during his March 2006 VA examination was 50, reflective of serious impairment in occupational functioning, with the examiner noting the Veteran's condition would continue to worsen over time.

The record reflects that the Veteran has suicidal ideation and significant anxiety about how he might cope with simple everyday interactions.  For instance, he testified in his September 2016 Board hearing that his PTSD symptoms could be triggered by anything, like music, a certain phrase uttered by someone else, the slamming of a door, etc.  He reported that, despite his best efforts, he could not always be prepared for such incidents and was not able to control his reactions.  See Board Hearing Tr. at 5.  

The Board acknowledges that there is some evidence of record suggesting the Veteran may be employable, but only in a marginal capacity.  For instance, the Veteran's March 2016 VA examination report reflects that he occasionally does electrical jobs for family and neighbors for extra money.  However, such marginal employment does not constitute substantially gainful employment under VA regulations.  38 C.F.R. § 4.16(a).  Critically, the preponderance of the above-cited evidence reflects that he would have significant difficulties in normal, full-time work environment.

Accordingly, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  As such, a TDIU should be granted for the entire appeal period.  In this regard, as it is factually ascertainable that a TDIU is warranted since he was last employed in 2004 or 2005, and the instant claim was not filed until 2010, the earliest effective date available is February 26, 2010.  38 C.F.R. § 3.400(o).  


ORDER

Entitlement to TDIU, based solely on PTSD, is granted from February 26, 2010.  



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


